Citation Nr: 0118343	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  93-00 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for dysthymic disorder 
and/or major depression.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
attorney.

ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 to June 1971.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the veteran's claim of 
entitlement to service connection for a dysthymic disorder 
and/or major depression, as not well grounded.  Thereafter, 
the veteran perfected an appeal to the Board.  

In an October 1994 remand, the Board returned this matter to 
the RO for further development.  Specifically, this matter 
was remanded in order for the veteran to be afforded a VA 
psychiatric examination and to obtain an opinion regarding 
the etiology of any diagnosed psychiatric disorder.  Upon the 
completion of said development, the RO readjudicated the 
claim and in May 1995, the RO denied the veteran's claim of 
entitlement to service connection as not well grounded.  This 
matter was returned to the Board and in an August 1995 
decision, the Board denied the veteran's claim.  

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court), and in March 1997, 
the Court affirmed the Board's decision finding the veteran's 
claim not well grounded.  The veteran then sought review from 
the Court of Appeals for the Federal Circuit (Federal 
Circuit) and in a March 1998 decision, the Federal Circuit 
remanded this claim to the Court for reconsideration of the 
veteran's claim in light of Savage v. Gober, 10 Vet. App. 488 
(1997).  In a February 1999 remand, the Court found that 
Savage had no effect on the outcome of the veteran's appeal 
and reaffirmed the Board's disallowance of the veteran's 
claim.  The veteran again sought review from the Federal 
Circuit and in August 2000, the Federal Circuit remanded this 
matter to the Court for reconsideration of the veteran's 
claim in light of Nolen v. Gober, 222 F.3d 1356 (2000).  In 
August 2000, the Court vacated the Board's August 1995 
decision and remanded this matter to the Board for 
clarification of the Board's reasons and bases for denial of 
the veteran's claim.  


REMAND

As indicated, this matter has been remanded to the Board for 
clarification of the reasons and bases for the Board's denial 
of the veteran's claim of entitlement to service connection.  
However, as a preliminary matter, the Board notes that while 
the veteran's appeal was pending, there was a significant 
change in the law pertaining to veteran's benefits.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The VCAA affects claims pending on 
or filed after the date of enactment (as well as certain 
claims, which were finally denied during the period from July 
14, 1999 to November 9, 2000).  The VCAA eliminates the 
concept of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence required to 
substantiate a claim.  Specifically, the law requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of this notification, VA is 
required to inform the claimant as to what evidence the 
claimant is to provide and what evidence, if any, VA will 
attempt to obtain on the claimant's behalf.  This legislation 
is applicable to this veteran's claim.  See Karnas v. 
Derwiniski, 1 Vet. App. 308, 312-313 (1991).

In this case, the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA.  Likewise, the veteran's claim has been 
denied on the basis of the veteran's failure to present a 
well-grounded claim.  However, as stated earlier, this 
standard is no longer applicable, and it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747) (1992)). 

Further, pursuant to the VCAA, the veteran's representative 
argues that the veteran is entitled to a VA examination and 
that a medical opinion should be obtained addressing whether 
the veteran has had a continuity of symptomatology of 
symptoms of depression since service and whether he currently 
suffers from a disability encompassing those same continuing 
symptoms.  Service medical records show that the veteran was 
diagnosed with reactive depression in a basically immature 
personality in March 1971.  It was recommended that the 
veteran be administratively separated from service.  At the 
time of his separation examination in June 1971, the veteran 
denied having depression, excessive worry or nervous trouble 
of any kind and a Report of Medical Examination reflects a 
"normal" psychiatric assessment.  

VA treatment records dated from January 1977 to September 
1977 reflect diagnoses of personality disorder, drug abuse-
mixed, habitual excessive drinking and situation adjustment 
reaction with depression.  The veteran was first diagnosed 
with dysthymic disorder after being hospitalized from 
September 1983 to April 1984.  The veteran continued to 
receive treatment and to be diagnosed variously with 
dysthymia and substance abuse through October 1991.    

In August 1990, the veteran was awarded Social Security 
Disability benefits due to severe impairments including 
chronic alcoholism, a personality disorder, and impingement 
of the C5-6 and bronchitis.  The veteran was afforded a 
hearing at the RO in May 1992 and he testified that he had 
been hospitalized at least 25 times since 1977.  He contended 
that he was misdiagnosed with reactive depression in March 
1971 and indicated that he began drinking alcohol during 
service.  

Pursuant to the October 1994 Board remand, the veteran was 
afforded a VA examination in December 1994.  The diagnoses 
were alcohol abuse continuous, cannibus abuse continuous, 
dysthymic disorder, personality disorder (not otherwise 
specified) with features of borderline dependent and avoidant 
traits.  Based on a review of the claims folder, including 
service medical records, and a mental status examination of 
the veteran, the VA examiner opined that, ". . . the 
veteran's dysthymic disorder appears to be similar to the 
symptoms he manifested during the time that he was in 
service."  The examiner also indicated that the veteran's 
symptoms were exacerbated by his use of alcohol and non-
compliance with medication and outpatient treatment.  
However, in a January 1995 addendum report, the same VA 
examiner opined that the veteran's "[c]urrent problem of 
dysthymic disorder, mild is not related to psychiatric 
symptoms during service."  The opinions from the VA examiner 
appear to be inconsistent and the Board concludes that 
pursuant to the VCAA the veteran should be afforded a VA 
examination in order to obtain a clarifying opinion regarding 
the etiology of the veteran's current psychiatric disorder.  
Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a 
psychiatric examination to determine the 
etiology of any currently diagnosed 
psychiatric disorder and it should be 
specifically indicated whether it is at 
least as likely as not that any currently 
diagnosed psychiatric disorder is related 
to any psychiatric disorder shown in 
service medical records.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
including the December 1994 VA 
examination report and the January 1995 
addendum.  The examiner is requested to 
comment on the conflicting opinions given 
by the VA examiner in December 1994 and 
January 1995.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Because it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




